IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


THOMAS J. HARCLERODE,                     : No. 203 WAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
EVERETT AREA SCHOOL DISTRICT              :
SUPERINTENDENT AND SCHOOL                 :
BOARD,                                    :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.